Citation Nr: 1231622	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  04-42 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 10, 1978 to September 19, 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for schizophrenia.  In a July 2007 decision, the Board denied service connection for an acquired psychiatric disability.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated May 2008, granted a Joint Motion for Remand.  

By decision dated October 2008, the Board remanded the Veteran's claim for additional development of the record.  The Board again denied the claim in an August 2009 determination.  In a February 2011 decision, the Court set aside the Board's August 2009 determination.  The Board, in a September 2011 decision, remanded the claim for additional development of the record.  The case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The medical evidence of record reflects current diagnoses of malingering and a personality disorder.

2.  The Veteran does not have an acquired psychiatric disability that may be related to any incident in service. 


CONCLUSION OF LAW

An acquired psychiatric disability, claimed as schizophrenia, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303(c) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated August 2003, issued prior to the rating decision on appeal, and December 2008, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2008 letter advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, and the report of a VA examination.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and an opinion regarding the etiology of the Veteran's psychiatric disability has been obtained.  The VA opinion was rendered by a medical professional who reviewed the claims folder, clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A report of medical history in July 1978 shows the Veteran denied nervous trouble, depression and trouble sleeping.  A psychiatric evaluation on the entrance examination was normal.  The service treatment records disclose the Veteran was seen on September 7, 1978 after he attempted to inflict bodily harm upon himself by running in front of a car and falling from a ceiling onto his head.  He said he was going to try to kill himself until he succeeded.  He claimed he took 25 pills three or four days earlier.  He complained of nightmares and stress in his platoon.  The assessment was possible suicidal gesture.  The referral to the hospital reflects an impression of immature personality with history of suicide gestures.  It was indicated the Veteran had a low tolerance of the stress of Marine Corps training.  

The Veteran was admitted to a hospital on September 7, 1978.  He stated he fought a lot in elementary school.  He asserted he shot a man who had threatened him, and believes this had added to the pressure he had in service.  He denied any previous psychiatric treatment.  The Veteran alleged the drill instructors were constantly on him because he prayed to God to protect him.  He related he felt better since he was in the hospital and stated it was the mental stress.  He maintained he had a few friends in high school and had hobbies.  He said he wanted out of the Marine Corps.  Another entry that day reflects the Veteran reported a history of a traumatic emotional life.  It was indicated he appeared to be intent on hurting himself as a means of getting out of service.  A history of anti-social behavior during his early adolescent years was also reported.  

The Veteran was admitted to a VA hospital in June 1986.  He asserted he had been hearing voices since his discharge from service.  He stated he started to have nightmares about blowing the head of his drill instructor.  The diagnoses were schizophrenia, paranoid type, chronic, with acute exacerbation, and alcohol and marijuana dependence, continuous.

The Veteran was hospitalized by the VA from March to April 2002.  It was indicated he had been treated at the VA in the 1980's for schizophrenia (or schizo-affective disorder) and polysubstance abuse/dependence.  The Veteran stated the voices he was hearing had increased in frequency since being released from prison after 10 years last month.  An in-patient progress note shows the Veteran reported he was discharged from service for possible behavior/mental issues, but he was uncertain of the diagnosis.  The diagnoses were substance-induced mood disorder; rule out adjustment disorder; rule out Ganzer's syndrome; and to rule out antisocial personality disorder.  

The records also reflect diagnoses including schizophrenia and depressive disorder.

The Veteran was afforded a psychiatric examination by the VA in March 2012.  He stated he was bad as a kid and was sent to a detention center a couple of times for skipping school.  It was noted records suggested he enlisted in service to resolve pending juvenile court cases.  He reported the drill instructor said he would be thrown in the water, and they scared him to death.  The examiner indicated the Veteran regretted his decision to enlist in service after experiencing the rigor and discipline of military life, and that he began to present with melodramatic difficulties in order to avoid further service.  She added that available information suggested malingering of symptoms to evade military duty.  The Veteran claimed he saw a boy drown and the officer told him he would drown too.  He related he was afraid of water.  The examiner noted a search of public records to clarify the Veteran's report of his criminal history found he was indicted in six felony cases between 1979 and 1990.  She commented that this history, coupled with the Veteran's report of juvenile court referrals for delinquency as an adolescent, supports the diagnosis of antisocial personality disorder.  It was noted that psychological testing over time was not indicative of a major mental disorder.  The diagnoses were malingering, personality disorder, not otherwise specified, with antisocial and histrionic traits and polysubstance dependence.

In April 2012, the examiner prepared an addendum to the examination report.  She opined it was less likely than not that any acquired psychiatric disability currently exhibited by the Veteran is related to an event, injury or illness during service.  She commented the available information suggested malingering of symptoms to evade military duty.  She based her opinion on several factors.  She noted the Veteran's antisocial personality disorder and polysubstance dependence are most likely pre-existing, with roots in adolescence, and this was reflected by the Veteran's being referred to juvenile court for delinquency, and this led him to enter service rather than face further adjudication by the juvenile court.  She observed the Veteran's pattern of rebellious behavior continued in service as he engaged in an overt, disruptive pattern of two or three non-lethal suicidal gestures.  She concluded these were not suicide attempts in that they did not involve any attempt to avoid detection, caused the Veteran no documented harm and were motivated by the apparent goal of evading military service.  Finally, she pointed out the military doctor did not diagnose a major mental disorder as a result of the Veteran's behavior in September 1978.  His assessment was immature personality with history of suicidal gestures.  He noted the Veteran had a problem with his sergeant as a result of his behavior, appeared hyperactive and complained of nightmares.  The 2012 examiner opined it was more likely than not that the Veteran's difficulties since 2003 are related to malingering, motivated by seeking increased compensation and other special considerations, and to his long-standing substance dependence and personality disorder, and not an acquired psychiatric disability.  She added the Veteran's criminal history, VA medical records reflecting his presentation of exaggerated symptoms and malingering on current psychological testing supported her opinion.

The record demonstrates the Veteran was treated in service for psychiatric complaints and it was concluded he had a personality disorder.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the Court specifically held that in establishing by regulation that personality disorders are not a disease within the meaning of veterans' benefits law, the VA was acting within statutory authority.  

In a statement dated November 2004, the Veteran alleged a recruit drowned during an exercise.  He claimed the drill instructor told him that if he did not shape up, he would end up just like that recruit.  He argues he was in fear of his life due to the drill instructor's statement.  

The Board notes the Veteran provided a different account of this story during the March 2012 VA psychiatric examination.  At that time, he stated he witnessed a boy drown, and the officer said he would too.  

In one statement, the Veteran clearly indicates he witnessed the drowning while the other does not make this claim.  

The in-service treatment records make no reference to this incident.  When he was treated in September 1978, the Veteran did say he was harassed by the drill instructors, but he did not state he might drown.  

In light of the above inconsistencies, the Board finds the Veteran's current allegations regarding being threatened with drowning while in service are not credible.

The Board acknowledges the Veteran has had a number of psychiatric diagnoses following service, including schizophrenia, depressive disorder and personality disorder.  As noted above, the Veteran was recently afforded a comprehensive psychiatric examination by the VA.  The examiner reviewed the claims folder and other public records.  She diagnosed malingering, personality disorder and polysubstance dependence.  She concluded the Veteran did not have an acquired psychiatric disability that was related to any event in service.  

In its February 2011 decision, the Court directed the Board to address the presumption of soundness in light of evidence suggesting the Veteran had in-service related schizophrenia and not a personality disorder.  The fact remains the only diagnosis noted in service indicated the Veteran had an immature personality, and not schizophrenia.  Moreover, there is no competent medical evidence establishing the Veteran has an acquired psychiatric disability that is related to service.  There remains, therefore, no need to discuss the presumption of soundness.  

The Board also acknowledges the Veteran's assertions that he has an acquired psychiatric disability that is related to service.  However, as a lay person, he is not competent to diagnose a psychiatric disability, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.   See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he was subjected to harassment in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for an acquired psychiatric disability, claimed as schizophrenia, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


